DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 23 August 2021 has been entered. The following is in reply to the Amendments and Arguments.
Claims amended: 1-4, 6-11 
Claims cancelled: none 
Claims added: none 
Claims currently pending: 1-11
Response to Arguments
Applicant's arguments with respect to the prior art rejections under 35 U.S.C. § 102/103 found in the previous office action are moot in view of the new grounds of rejection presented herein which were necessitated by Applicant's amendments to the claims. Applicant's arguments are addressed to Heikkenen in view of Zhang, however, Applicant's amendments to the claims have necessitated the new grounds of rejection presented herein which primarily utilize Imai in view of Matsuyuki. 
All other arguments have been considered and are not persuasive or are believed to have been addressed and therefore moot in view of the new grounds of rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the advertisement" in "and control, based on the received information regarding the approval to the specific request, the communication unit to transmit the advertisement information to the terminal device".  There is insufficient antecedent basis for this limitation in the claim.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (JP 2014-115897 A) in view of Matsuyuki et al. (EP 3 223 214 A1).
Claim 1:
A communication device, comprising: a detection unit configured to detect first data based on a contact of a user with a target object, 
Imai: 0024, 0025, 0040, 0045)
wherein the communication device is attachable to the target object;
(Imai: 0024-0027, 0045)
a communication unit ; and a control unit configured to:
(Imai: 0040-0048)
determine a degree of excitement of the user based on the detected first data; 
(Imai: 0030, 0058, 0063-0067, 0088, 0099)


As for "determine the degree of excitement is greater than a threshold value;  control, based on the determination the degree of excitement is greater than the threshold value, the communication unit to transmit a specific request to a terminal device of the user; and control, based on the determination the degree of excitement is greater than the threshold value, the communication unit to transmit request information to a server device": Imai does not appear to make explicit comparing a degree of excitement to a threshold on the device and in response sending the request for information. However, Matsuyuki teaches determining a user's attention level and when that level exceeds a threshold performing a request for content in at least 0053, 0126, 0130, 0154, and 0168.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the user excitement determination of Imai with the threshold comparison features of Matsuyuki. Motivation to do so comes from the reference to Imai in paragraph 0003 of Matsuyuki and the fact that both references are directed towards systems that determine a user's excitement/engagement/attention level using at least in part a contact sensor (Matsuyuki : 0003).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Imai by applying the technique of sending a request with time and date information. Motivation to do so comes from the knowledge of one of ordinary skill in the art that recording the time at the original source device may provide a more accurate time if there are network/processing delays.
Claim 2:
wherein the specific request is a request for participation in a social media group.
(Imai: 0035, 0105, 0106)
Claim 4:
further comprising a sensor configured to sense second data, wherein the control unit is further configured to determine an action of the target object based on the second data and the determined degree of excitement 
(Imai: 0056, 0059, 0065)

and the request information further comprises at least one of issuance position information indicating a position of the communication device upon issuance of the specific request, an ID of the target object, an ID of advertisement information, or information regarding the determined action.
Imai: the request include information regarding the determined action in at least 0056, 0059, 0065)
Imai does not appear to make explicit comparing a degree of excitement to a threshold on the device and in response sending the request for information. However, Matsuyuki teaches determining a user's attention level and when that level exceeds a threshold performing a request for content in at least 0053, 0126, 0130, 0154, and 0168.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the user excitement determination of Imai with the threshold comparison features of Matsuyuki. Motivation to do so comes from the reference to Imai in paragraph 0003 of Matsuyuki and the fact that both references are directed towards systems that determine a user's excitement/engagement/attention level using at least in part a contact sensor (Matsuyuki: 0003).
Claim 7:
wherein the target object includes a display device configured to display content, and the control unit is further configured to: 
(Imai: 0013, 0047)
control the communication unit to transmit information related to the content displayed on the display device to the server device.
(Imai: 0055, 0068, 0073-0077)
Claim 8:
 A server device, comprising: a communication unit configured to receive request information from a communication device that is attached to a target object, wherein the communication device:
(Imai: 0024-0027, 0045)
detects data based on a contact of a user with the target object, determines a degree of excitement of the user based on the detected data,
(Imai: 0024, 0025, 0040, 0045)

and a control unit configured to generate visualization information based on the request information.
(Imai: 0013)
As for "determines the degree of excitement is greater than a threshold value, transmits a specific request to a terminal device of the user based on the determination the degree of excitement is greater than the threshold value, and transmits the request information to the server device based on the determination the degree of excitement is greater than the threshold value,": Imai does not appear to make explicit comparing a degree of excitement to a threshold on the device and in response sending the request for information. However, Matsuyuki teaches determining a user's attention level and when that level exceeds a threshold performing a request for content in at least 0053, 0126, 0130, 0154, and 0168.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the user excitement determination of Imai with the threshold comparison features of Matsuyuki. Motivation to do so comes from the reference to Imai in paragraph 0003 of Matsuyuki  and the fact that both references are directed towards systems that determine a user's excitement/engagement/attention level using at least in part a contact sensor (Matsuyuki : 0003).
As for "wherein the request information comprises the degree of excitement and an issuance date and time of the specific request": Imai teaches determining a degree of excitement in at least 0030, 0058, 0063-0067, 0088, and 0099 and teaches recording time and date data for a content request in at least 0145, but Imai does not appear to make explicit that the time and date information is sent with the request information. However, Imai teaches a technique of sending from an intermediary "content transmitting /receiving means" a content request along with "time information" to an "information source determining means 207" in at least 0132. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Imai by applying the technique of sending a request with time and date information. Motivation to do so comes from the knowledge of one of ordinary skill in the art that recording the time at the original source device may provide a more accurate time if there are network/processing delays.
Claim 10:
A non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by a processor, cause the processor to execute operations, the operations comprising: detecting data based on a contact of a user with a target object;
(Imai: 0024, 0025, 0040, 0045)
determining a degree of excitement of the user based on the detected data;
(Imai: 0030, 0058, 0063-0067, 0088, 0099)

As for "determining the degree of excitement is greater than a threshold value; controlling, based on the determination the degree of excitement is greater than the threshold value, transmission of a specific request to a terminal device of the user; and controlling, based on the determination the degree of excitement is greater than the threshold value, transmission of request information to a server device": Imai does not appear to make explicit comparing a degree of excitement to a threshold on the device and in response sending the request for information. However, Matsuyuki teaches determining a user's attention level and when that level 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the user excitement determination of Imai with the threshold comparison features of Matsuyuki. Motivation to do so comes from the reference to Imai in paragraph 0003 of Matsuyuki and the fact that both references are directed towards systems that determine a user's excitement/engagement/attention level using at least in part a contact sensor (Matsuyuki : 0003).
As for "wherein the request information comprises the degree of excitement and an issuance date and time of the specific request": Imai teaches determining a degree of excitement in at least 0030, 0058, 0063-0067, 0088, and 0099 and teaches recording time and date data for a content request in at least 0145, but Imai does not appear to make explicit that the time and date information is sent with the request information. However, Imai teaches a technique of sending from an intermediary "content transmitting /receiving means" a content request along with "time information" to an "information source determining means 207" in at least 0132. Additionally, Imai teaches that the content providing apparatus maybe included within the stuffed device in at least 0052.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Imai by applying the technique of sending a request with time and date information. Motivation to do so comes from the knowledge of one of ordinary skill in the art that recording the time at the original source device may provide a more accurate time if there are network/processing delays.
Claim 11:
A control method, comprising: receiving, by a processor, request information through a communication unit from a communication device that is attached to a target object, wherein the communication device:
(Imai: 0024-0027, 0045)
detects data based on a contact of a user with the target object, determines a degree of excitement of the user based on the detected data,
Imai: 0024, 0025, 0040, 0045)

and generating, by the processor, visualization information based on the request information.
(Imai: 0013)
As for "determine the degree of excitement is greater than a threshold value;  control, based on the determination the degree of excitement is greater than the threshold value, the communication unit to transmit a specific request to a terminal device of the user; and control, based on the determination the degree of excitement is greater than the threshold value, the communication unit to transmit request information to a server device": Imai does not appear to make explicit comparing a degree of excitement to a threshold on the device and in response sending the request for information. However, Matsuyuki teaches determining a user's attention level and when that level exceeds a threshold performing a request for content in at least 0053, 0126, 0130, 0154, and 0168.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the user excitement determination of Imai with the threshold comparison features of Matsuyuki. Motivation to do so comes from the reference to Imai in paragraph 0003 of Matsuyuki  and the fact that both references are directed towards systems that determine a user's excitement/engagement/attention level using at least in part a contact sensor (Matsuyuki : 0003).
As for "wherein the request information comprises the degree of excitement and an issuance date and time of the specific request": Imai teaches determining a degree of excitement in at least 0030, 0058, 0063-0067, 0088, and 0099 and teaches recording time and date data for a content request in at least 0145, but Imai does not appear to make explicit that the time and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Imai by applying the technique of sending a request with time and date information. Motivation to do so comes from the knowledge of one of ordinary skill in the art that recording the time at the original source device may provide a more accurate time if there are network/processing delays.
Claims 3, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (JP 2014-115897 A) in view of Matsuyuki et al. (EP 3 223 214 A1) Heikkinen (US 2018/0367959 A1).
Claim 3:
wherein the specific request is a request for participation in a social media group,
(Imai: 0107, 0199)
and the control unit is further configured to: control the communication unit to receive, from the terminal device, information regarding an approval to the specific request for the participation in the social media group;
(Imai teaches that the device is a simpler finding and approving of social media relationships in at least 0017-0019 and 0022-0024)

Imai does not appear to specify that the content provided to the user device comprises an advertisement. However, Heikkenen teaches that the content provided to a user device in response to an interaction with the device could comprise an advertisement in at least 0060, 0116, 0117, and 0136.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the content providing system of Imai with the sponsored content (i.e. 
Claim 6:

Imai does not appear to specify that the detection unit detects the position of the target object and includes that information in the content request. However, Heikkenen teaches a system that determines the position of a device and sends that position to a server in a request for content in at least Figure 2b, 0101, and 0126.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the content providing system of Imai with the sponsored content (i.e. advertisements) using positioning information sent from the user device as taught by Heikkenen. Motivation to combine Imai with Heikkenen comes from the desire of an advertiser to increase the "attachment" of users to a brand (Heikkenen: 0060).
Claim 9:

(Imai: the request include information regarding the determined action in at least 0056, 0059, 0065)
Imai does not appear to specify that the content provided to the user device comprises an advertisement.  Imai does not appear to specify that the advertisement is generated based on the request information. However, Heikkenen teaches that the content provided to a user device in 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the content providing system of Imai with the sponsored content (i.e. advertisements) as taught by Heikkenen. Motivation to combine Imai with Heikkenen comes from the desire of an advertiser to increase the "attachment" of users to a brand (Heikkenen: 0060).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (JP 2014-115897 A) in view of Matsuyuki et al. (EP 3 223 214 A1) in view of Hatasawa et al. (Pub. #: JP 2011-146048).
Claim 5:
Imai does not appear to specify "wherein the control unit is further configured to determine the degree of excitement as a value obtained by division of a degree of contact by a number of terminal devices surrounding the target object". However, Hatasawa teaches a technique of calculating the number of users that are engaged with an image area (analogous to the target object being sensed by contact sensors) and adjusting the display of a primary display area based on the proportion of users that are engaged with a particular image in at least 0045, 0061, 0073 which is analogous to switching the display to correspond to data from an area with the most user engagement or "excitement".
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Imai with the technique of determining the level of excitement of a group of users based on a division of the degree of contact (i.e. engagement) by the number of devices present. Motivation to do so comes from the desire of service providers to provide information reflective of the interests of the highest proportion of users (Hatasawa: 0001-0002).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604.  The examiner can normally be reached on M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S/Examiner, Art Unit 3688